          1
                                                                                                    L)

      2                         IN THE UNITED STATES DISTRICT                      flJtJ   18
                                                              COUR                              1




      3                              WESTERN DISTRICT OF TEXAS

      4
      5
                Federal Trade Commission,
                               Plaintiff,
                                                                            Filed UdrSeal
                                                                            Emergency Motion
                                                                                                L_
                       vs.
      6
               State of Ohio ex rd. Attorney General Dave
      7                                                       Yost,         Case No.
     8                        Plaintiffs,
               V.
     9                                                                      PLAINTIFFS'
               Madera Merchant Services, LLC, also dba E Check              MEMORANDUM OF
     10                                                                     LAW IN SUPPORT OF
               Processing and echeckprocessing.net, a Texas                 MOTION FOR A
     11                                                     company,        TEMPORARY
               B&P Enterprises, LLC, a Texas company,                       RESTRAINING ORDER
     12                                                                     AND OTHER
              Bruce C. Woods, individually and as an owner,                 EQUITABLE RELIEF
 13                                                         officer,
              member, and/or manager of Madera Merchant
 14                                                      Services,
              LLC, and B&P Enterprises, LLC,
 15
              Patricia Woods, individually and as an owner, manager,
 16
              and/or member of Madera Merchant Services,
 17                                                         LLC, and
              B&P Enterprises, LLC,
 18
              and
 19
              Victor Rodriguez, individually and as an officer,
20                                                                member,
              and/or manager of Madera Merchant Services,
21                                                          LLC, and
              B&P Enterprises, LLC,
22

23                           Defendants.                  Defendants.
24
25
26
27
28
          1


          2
              Table of Contents
       3               I.
                                            INTRODUCTION
                                                                       .......................................................................................1
      4
                       II.                  THE DEFENDANTS
                                                                          ...................................................................................2
                      A.                    The Corporate Defendants
      6                                                                             ...........................................................................3
                      B.                    The Individual Defendants
                                                                                    ...........................................................................4
      8               III.                 DEFENDANTS' BUSiNESS PRACTICES
                                                                                                              ................................................8
      9             A.                     Defendants' Unlawful RCPO Processing Scheme
     10
                                                                                        ....................................... 8
                    B.                     Defendants Unlawfully Process RCPOs for
     11                                                                            Telemarketers ....................... 10

     12
                                      1.
                                                        AFB Center
                                                                             .............................................................................10
     13                          2.                     Impetus
                                                                      ...................................................................................   11
     14                          3.                     Educare
                                                                      ...................................................................................12
                       C.
                                           Other Clients
 16                                                        ..............................................................................................13
                                 1.                    Zarvad III dba mypaydayloan.com (MYPD)
 17                                                                                                                              ......................... 13
 18                           2.                       Wishbone Marketing, LLC/Savings Galore
                                                                                              ........................... 14
 19                          3.                        VOIP Consumer Services, Inc
                                                                                   ................................................14
 20               D.                  Consumer Harm
 21                                                            ......................................................................................... 14
                                   ARGUMENT
22                                                         .............................................................................................15
                 A.               The FTC Act Authorizes This Court to
23                                                                     Grant the Requested Relief ......... 15
24               B.               A Temporary Restraining Order is
                                                                   Appropriate and Necessary................. 16
25                           1.                       The FTC is Likely to Prevail on Count I
                                                                                              (FTC Act,
26            Unfairness)                             16
27
                            2.      Plaintiffs are Likely to Prevail on Count II
28                                                                                      (Assisting and
              Facilitating Telemarketers in Violation of the TSR)
                                                                  ..................................................17
                            3.                       Defendants Have Violated the Ohio CSPA
                                                                                            ............................ 19


                                                                                1
          1             4.           The Corporate Defendants Are
                                                                                Subject to Joint and Several
          2   Liability as a Common Enterprise
                                                 ............................................................................. 19
                      5.             The Equities Tip Decidedly in the
      4                                                                             Public's Favor ..................21
                C.       The Proposed Ex Parte TRO Is
      5                                                     Appropriate .............................................22
      6         D.       Allowing The Temporary Receiver
                                                                  Access to the Woods' Residence,
      7                  which is Defendants' Main Place of
                                                                   Business ........................................... 23
      8         Conclusion
                                ............................................................................................................. 24
      9
     10

     11

     12

     13

     14

 15

 16

 17

 18

 19

 20
21

22
23
24
25
26
27
28




                                                                 11
  1                                                    TABLE OF AUTHORITIES
 2                 Cases
 3     In re Clffdale Assocs.,
               103 F.T.C. 110,1984 WL565319 (F.T.C. 1984) ....................................................23
 4
       CFTC v. Muller, 570 F.2d 1296, 1301 (5th Cir. 1978) ...................................................... 22
 5
      Delaware Watch Co.              v.   FTC, 332 F.2d 745 (2d Cir. 1964) ............................................... 20
 6
      FTC v. Affordable Media, LLC,
 7           179 F.3d 1228 (9th Cir. 1999) .......................................................................... 15,        16
 8
      FTC v. Am. Nat '1 Cellular, Inc.,
 9           810 F.2d 1511 (9thCir. 1987) ................................................................................ 15

 10   FTC.    v.   Assail, Inc., No. WO3CAOO7 (W.D. Tex. Jan. 9, 2003) .......................................... 2

 11   FTC v. Assail, Inc., 410 F3d 256 (5th Cir 2005) ................................................... 2, 15, 22
12    FTC v. Castle Publ 'g, No. AO3CA9O5SS (W.D. Tex. Dec. 9, 2003) ................................... 2
13    FTC v. Commerce Planet, Inc.,
             815 F.3d 593 (9th Cir. 2016) .................................................................................15
14
      FTC v. Cyberspace. corn, LLC,
15           453 F.3d 1196(9thCir. 2006) ............................................................................... 23
16
      FTC v. Direct Mktg. Concepts, Inc.,
17           624 F.3d 1(1st Cir. 2010) ......................................................................................24

18    FTC v. ELH Consulting LLC, et al.,
             No. CV-12-2246- (D. Ariz. Oct. 22, 2012) ............................................................ 22
19
      FTC v. Figgie Int'l,
20                 994 F.2d 595 (9th Cir. 1993) ..................................................................................23
21    FTC v. Five-Star Auto Club, Inc.,
                   97 F. Supp. 2d 502 (S.D.N.Y. 2000) ................................................................ 23,24
22
      FTC v. Freedom Foreclosure Prevention Services LLC, et al.,
23           No. CV-09-1167 (D. Ariz. June 1, 2009) ............................................................... 22
24    FTC v. Gem Merchandising,
25             87F.3d466(llthCir. 1996) ..................................................................................28
26    FTC v. Gill,
               265 F.3d 944 (9th Cir. 2001) ..................................................................................23
27,
      FTC v. Grant Connect,
28             LLC, 827 F. Supp. 2d 1199 (D. Nev. 2011) ............................................................ 19

      FTC v. Home Relief Foundation, Inc., et al.,




                                                                    111
 1     14-cv-00652 (W.D. Tex. July 14, 2014) .............................................................................. 2

 2    FTC v. HN Singer; Inc.,
             668 F.2d 1107 (9th Cir. 1982) ................................................................................ 15
 3
      FTC v. JAB MarketingAssociates, LP, 746 F.3d. 1228, (11th Cir. 2014) ........................15
 4
 5
      FTC v.    JK Publ'ns, Inc.,
                99 F. Supp. 2d 1176 (C.D. Cal. 2000) .................................................................... 26
 6
      FTC v. Kitco    ofNevada, Inc.,
 7              612 F. Supp. 1282 (D. Mimi. 1985) ....................................................................... 24

 8    FTC v. Lfewatch Inc.,

 9    15-cv-5781, 2016 U.S. Dist. LEXIS 45057 (N.D. Ill. Mar. 31, 2016 ................................21
10    FTC v. Minuteman Press, 5
             3 F.Supp. 2d 248 (E.D.N.Y. 1998) .........................................................................24
11
      FTC v. Money Now Funding, LLC,
12             No. CV-13-01583 (D. Ariz. Aug. 5, 2013) ......................................................... 2, 22
13    FTCv. Neovi, Inc., 604 F.3d 1150, 1156 (9thCir. 2010) .................................................. 16
14
      FTC v. Network Servs. Depot, Inc.,
15           617 F.3d 1127 (9thCir. 2010) ............................................................................ 5,26

16    FTC v. North Am. Mktg. andAssoc., LLC, et al.,
               No. CV-12-914 (D. Ariz. May 2, 2012) ............................................................. 2,22
17
     FTC v. Pantron I Corp.,
18          33 F.3d 1088 (9thCir. 1994) .................................................................................. 15

19   FTC v. Pubi 'g Clearing House,
            104F.3d 1168 (9thCir. 1997) ..........................................................................20,21
20
     FTC v. Southwest Sunsites, Inc.,
21

22             665 F.2d 711, 718 (5th Cir. 1982) ......................................................................... 15

23   FTC v. Transnet Wireless Corp.,
            506 F. Supp. 2d 1247 (S.D. Fla. 2007) ................................................................... 20
24
     FTC v. USA Beverages, inc.,
25             No. 05-CV-61682, 2005 WL 5654219 (S.D. Fla. Dec. 6, 2005) ...........................23

26   FTC v.    USA Financial, LLC,
               415 Fed. Appx. 970(11th Cir. 2011) ..................................................................... 21
27
     FTCv. US. OiI&Gas Corp.,
28         748 F.2d 1431 (11th Cir. 1984) ............................................................................. 23

     FTC v. Weyerhaeuser Co., 665 F.2d 1072 .......................................................................... 21



                                                               iv
 1   FTCv. Windward Mktg.,
           No. 1:96-CV-615F, 1997 WL 33642380 (N.D. Ga. Sept. 30, 1997) ...................... 20
 2
     FTC v. World Travel Vacation Brokers, Inc.,
 3          861 F.2d 1020 (7th Cir. 1988) .................................................................... 15, 16,21

 4   FTC v. World Wide Factors, Ltd.,
            882 F.2d 344 (9th Cir. 1989) .................................................................................. 21

     SEC v. Brown, et al., 15-cv-0O 119 (W.D. Tex. Apr. 13, 2015) ............................................ 2
 6
     SEC    v.   First Fin. Group,
                 645 F.2d429 (5thCir. 1981) .................................................................................. 23
 8
     SEC v. Ponta Negra FundL LLC, et al.,
 9
                 09-cv-00324 (W.D. Tex. Apr. 27, 2009) ................................................................. 2
10
     United States V Thermo Prods. Co.,
11
     1986 U.S. Dist. LEXIS 30437 (W.D. Tex. Jan. 15, 1986) ................................................. 15
12

13
     Zale Corp.       & Corrigan-Republic v. FTC, 473 F.2d                   1317, 1320 (5th Cir. 1973) .............. 19

14

15   Federal and State Statutes and Regulations
16   15.U.S.C.45(a) ........................................................................................................... 1,5
17   15U.S.C.53(b) ........................................................................................................... 1,15
18   15U.S.C.6101,erseq................................................................................................. 1,5
19   16C.F.R.310 ........................................................................................................ 2,10,17
20   Ohio CSPA O.R.C. 1345.01 et seq .................................................................................... 19
21

22
23

24
25
26
27
28




                                                                  V
       I.      INTRODUCTION
 2              For more than a decade, Defendants, one of whom is a scofflaw, previously sued
 3     for the same activity, have been running a third-party payment processing scheme that
 4     uses remotely created payment orders or remotely created checks ("RCPOs")1 to
       withdraw money from consumers' accounts on behalf of third-party merchants. Many of
 6     these merchants are perpetrators of fraud and deceptive schemes, including telemarketing
 7     schemes. The schemes supported by Defendants have included, among others, two
 8     student debt relief telemarketing schemes sued by the FTC,2 an offshore payday loan
 9     scheme and a buyers club scheme both sued or cited by state regulators, and a credit card
10     interest-reduction telemarketing scheme known as Educare Centre Services, Inc.
 11    ("Educare"). Educare is one of Defendants' largest current clients, if not the largest.
12     Concurrent with this filing, Plaintiffs are filing a related 13(b) action against Educare in
13    this District.
14             To execute their processing scheme, Defendants have opened business checking
15    accounts under various assumed names with numerous local banks and credit unions.
16    They often misrepresent the type of business for which they open the account, and
17    routinely fail to disclose that it will be used to process consumer payments for third-party
18    merchants via RCPOs. High rates of returned checks and other red flags have led many
19    financial institutions to close accounts that Defendants used for their RCPO scheme.
20    When that happens, Defendants open new accounts with different financial institutions.
21    Defendants have opened such accounts at more than 25 banks and credit unions, mostly
22    in Texas and Wisconsin.
23             Defendants' deceptive conduct violates Section 5(a) of the Federal Trade
24    Commission ("FTC") Act,         15   U.S.C.       45(a), the Telemarketing and Consumer Fraud and
                                                    §
25    Abuse Prevention Act, 15 U.S.C.              6101   et seq.,   and the Telemarketing Sales Rule
                                              §§
26    ("TSR"), 16 CFR Part 310, which explicitly prohibits the use of RCPOs in any type of
27
28     See PX 10 Examples of RCPOs Deposited by Defendants. These are essentially paper or electronic
      demand drafts in which Defendants prepare the payment instrument and sign for consumers.
      2FTC v. American Financial Benefits Center, 4:1 8-cv-00806 (N.D. Cal. filed Feb. 7, 2018) and FTC v.
      Impetus Enterprise, Inc., 8:18-cv-01987 (C.D. Cal. filed Nov. 6, 2018).
      telemarketing transactions. 16 C.F.R. 31 O.4(a)(9). Defendants' conduct also violates the
 2    Ohio Consumer Sales Practices Act ("CSPA"), R.C. 1345.01 et seq.
 3             Defendants' payment processing scheme has caused consumers to lose more than
 4    $18 million since January 2016. Moreover, since June 2016, when the TSR prohibition
 5    on the use of RCPOs in telemarketing transactions went into effect, Defendants have
 6    illegally processed more than $8.6 million in RCPO payments generated by telemarketing
 7    schemes.
               The FTC and the State of Ohio (collectively "Plaintiffs") respectfully request that
 9    the Court bring Defendants' unlawful scheme to an immediate halt.3 To protect
10    consumers and preserve assets for consumer redress to Defendants' victims, Plaintiffs
11    seek an exparte temporary restraining order ("TRO") that enjoins Defendants' unlawful
12    conduct, freezes their assets, appoints a temporary receiver over the Corporate
13    Defendants, permits the receiver immediate access to Defendants' business records,
14    requires Defendants to disclose their assets, and allows for expedited discovery.
15   Plaintiffs also request that the Court order Defendants to show cause why a preliminary
16   injunction should not issue against them. This type of exparte relief has been granted in
17   numerous instances in this Circuit, including in this District.4
18   II.      THE DEFENDANTS
19            Husband and wife Bruce and Patricia Woods run the RCPO payment processing
20
21     To support their Motion, Plaintiffs submit # volumes of evidence and supporting exhibits consisting of:
      Vol. I (Declaration of FTC Investigator Christine Barker (PX 1), Declaration of Ohio Office of Attorney
22    General ("OAG") Investigator John Isaacs (PX 2), Declaration from Dawn M. Harwell of Citizens State
     Bank (PX 3), and Declaration from Kimberly Mayo of University Federal Credit Union (PX 4).
23    Declarations are cited by their exhibit number (Plaintiffs' Exhibit "PX. [number]) and, where appropriate,
     include citations to specific paragraphs ('T') and pertinent attachments ("Att. [letter or number]"), followed
24   by declarant's name.
     4See, FTC v. Home ReliefFoundation, Inc., et al., 14-cv-00652 (W.D. Tex. July 14, 2014); FTC v. Castle
25   Publ'g, No. AO3CA9O5SS (W.D. Tex. Dec. 9, 2003); FTC. v. Assail, Inc., No. WO3CAOO7 (W.D. Tex. Jan.
     9, 2003) SEC v. Ponta Negra FundL LLC, et al., 09-cv-00324 (W.D. Tex. Apr. 27, 2009); SEC v. Brown, et
26   al., 15-cv-00119 (W.D. Tex. Apr. 13, 2015). Cases in other Texas district courts include: FTC v. Advert
     Marketing, Inc., No. 4:13-cv-00590 (S.D. Tex. Mar. 5, 2013); FTC v. Websource Media, L.L.C., No. 4:06-
27   cv-1980 (S.D. Tex. June 12, 2006); FTCv. Trustsofl, Inc., No. 4:05-cv-1905 (S.D. Tex. June 1,2005); FTC
     v. Vega, No. 4:04-cv-1478 (S.D. Tex. Apr. 26, 2004); FTC v. Churchill, No. G-00-324 (S.D. Tex. June
                                                                                                               16,
28   2000). FTC v. Strobe!, No. 2:08-CV-326 (E.D. Tex. Aug. 28, 2008); FTC v. Payneless Credit Repair, L.L.C.,
     No. 3-08CV1160-M (N.D. Tex. July 10,2008); FTCv. Nat'l Home Team Solutions, L.L.C., 4:08-CV-
     00067-RAS (E.D. Tex. Feb.27, 2008); FTCv. ThinkAllPubl'g, L.L.C., No. 4:O7CV11 (E.D. Tex. Jan. 10,
     2007).



                                                           2
 1       scheme at issue, together with their son-in-law, Victor Rodriguez (collectively the
 2       "Individual Defendants"). Since at least 2016, they have operated the scheme as a
 3       common enterprise through at least two closely-held companies               Madera Merchant
 4       Services, LLC and B&P Enterprises, LLC (collectively the "Corporate Defendants").
 5                       A.       The Corporate Defendants
 6               Madera Merchant Services, LLC ("Madera"), also doing business as also dlb/a
 7    E Check Processing and echeckprocessing.net, is a Texas limited liability company with

 8    its principal places of business at 12282 Eagle Heart Dr., El Paso, TX and 479A Tracey
 9   Lane, Hudson,        Wisconsin.5    Bruce Woods is an owner, president, and manager of
10   Madera. Patricia Woods is an owner and manager, and Victor Rodriguez is an officer
11   and manager of Madera.6
12              Madera has registered dozens of assumed names, trademarks, or tradenames in
13   Texas and Wisconsin, including certificates and forms stating that Madera operates under
14   the names Educare, Revit Educ Srvc, L.L. Vision, Care Value Services, E Check
15   Processing, Aiding Education, IDR Education, AFB Center, Savings Galore, VOIP
16   Consumer Services, MC Helper, NorthwestPharmacy.com, and Diversified Marketing
17   Group.7      Defendants have used these names to open scores of business checking accounts
18   at numerous banks and credit unions in Texas and Wisconsin, including Citizens State
19   Bank, Pioneer Bank, SSB, Classic Bank, N.A., and Security Service Federal Credit
20   Union.8      Defendants used the accounts to process consumer payments for third-party
21   merchant-clients via RCPOs.
22              Madera has operating bank accounts at Bank of America and J.P. Morgan Chase
23   Bank that receive funds from the RCPO processing               accounts.9   Defendants transfer the
24   funds from these non RCPO processing operating accounts, minus Defendants' fees, to
25   their clients, which include offshore        operations.1°

26
      PX 1 Declaration of FTC Investigator Barker ("Barker") ¶ 2. These addresses are also the residences of
27   Woods and Rodriguez. Id.
     6

28   7PXlBarkerlf5.
     8p)( 1 BarkerlJ34.
         PX 2 Declaration of Ohio Office of Attorney General ("OAG") Investigator John Isaacs ("Isaacs") ¶ 5.
     10
          PX 2 Issaacs ¶ 6.



                                                           3
 1                B&P Enterprises, LLC ("B&P") is a Texas limited liability company with its
 2   principal places of business at 12282 Eagle Heart Dr., El Paso and 479A Tracey Lane,
 3   Hudson, Wisconsin. Bruce and Patricia Woods are the managers and owners of B&P.
 4   B&P was formed on or about September 12,                 2018.11

 5                B&P has registered at least eight assumed names in Texas, including B&P, Revit
 6   Educ Srvc, Aiding Education, AFB Center, Savings Galore, VOIP Consumer Services,
 7   DLDS, Care Value Services, and NorthwestPharmacy.com.'2 Defendants have used
 8   these names to open business checking accounts at various banks and credit unions,
 9   including University Federal Credit Union and J. P. Morgan Chase Bank N.A.'3
10   Defendants have used these accounts to process consumer payments for third-party
11   merchant-clients via RCPOs. Defendants regularly transfer funds from the B&P RCPO
12   processing accounts to Madera's operating bank accounts.
13                The Corporate Defendants operate as a common enterprise; among other things
14   they share control/ownership, have common employees, website, and clients.14 The
15   principal place of business for both companies is 12282 Eagle Heart Dr., El Paso, TX,
16   which is Bruce and Patricia Woods' residence. The Corporate Defendants have
17   intermingled their funds'5 and the Individual Defendants use the Corporate Defendants
18   for one common purpose: executing the RCPO payment processing scheme at issue.'6
19                       B.     The Individual Defendants
20                The Individual Defendants are the officers and owners of the Corporate
21   Defendants. They have authority to control the Corporate Defendants, manage their bank
22   accounts, and sign documents on their behalf.
23

24
25
     ' PX    1 Barker ¶ 2. It appears that the Mr. and Mrs. Woods and Rodriguez decided to add another corporate

26   entity through which to operate their scheme after the Royal Credit Union, on July 19, 2018, warned them
     that it was reporting their closed account to ChexSystems, an entity that many fmancial institutions use to
27   research a potential customer prior to opening an account. PX 1 Barker ¶ 56.
     12p)(   1   Barker[6.
28       PX 1 BarkerlJ35.
      14
         PX 2 Isaacs ¶ 6.
     '51d.
     16p)( 1 Barker 45.
                     11




                                                         ru
                  Bruce C. Woods is an owner, president, and manager of Madera and is an owner
 2    and manager of B&P.'7 He appears to be the mastermind of the scheme. Funds held in
      Madera's bank accounts have been used for Bruce Woods' personal benefit.'8
 4                Bruce Woods has signed payment processing agreements with merchant-clients
 5    on behalf of the Corporate Defendants and filed numerous assumed name certificates for
 6    them.'9      He has opened dozens of business checking accounts in the names of Madera
 7    and B&P to process third-party RCPO           payments.2°     Bruce Woods has, in numerous
 8    instances, misled financial institutions about the nature of the Corporate Defendants'
 9    business, concealing the fact that Defendants were opening business checking accounts in
10    order to process consumer payments for third-party merchant-clients.2' For example, on
11    June 28, 2018, Bruce Woods signed a Madera application for business checking accounts
12   at Pioneer Bank SSB in Sugar Land, Texas, under the dba Aiding Education.22 The
13   application represented falsely that Madera operated a student loan document preparation
14   assistance      service.23   The application also represented falsely that Madera does not
15   engage in processing payments for third parties.24
16               Similarly, on June 20, 2018, Bruce Woods signed a Prosperity Bank checking
17   account application on behalf of Madera dba Revit Educ Srvc (Revit Educ Srvc is
18   actually a dba of Educare) that falsely described Madera's business as a "Student Loan
19   Consol."25       He used the same false description on another Prosperity Bank checking
20
21

22
23

24   '7PX   1   Barker ¶ 2.
     18PX21saacsj7.
25   19
       PX   1Barker ¶11 11, 61.
     20PX   1Barker ¶ 11.
26   21
        PX I Barker ¶f 45-55.
     22PX 1 Barker 11 46.
27   23
        PX 1 Barker ¶ 46.
     24
        PX 1 Barker ¶ 58. Similarly, in other applications for business checking accounts at Citizens State Bank,
28   Defendants have claimed that Madera or B&P was a "Parent Holding Company" that provides "Document
     Preparation Service." Id. Moreover, defendants have told banks and credit unions that the accounts were
     "operating" accounts or would be used for "document preparation." See Barker ¶ 51.
     25pX I Barkerj55.



                                                          5
 I     account application for Madera dba MYPD.26 MYPD is the dba of Madera merchant-
 2     client MyPayDayLoan.com            an offshore, online payday loan      operation.27

 3                  Bruce Woods has received numerous notices from financial institutions that
 4     RCPOs deposited by Defendants had been returned,28 or the financial institution had
 5     decided to close accounts opened by the Corporate Defendants because of concerns about
 6     illegitimate     conduct.29

 7                  Bruce Woods is a scofflaw. In 2008, the State of Ohio sued him and the corporate
 8     defendants' predecessors        Banctech Processors, Inc. ("Banctech") and Electronic Check
 9    Corporation         for unlawfully providing RCPO payment services to Med Provisions, a
10    Canadian telemarketer that had been sued by the FTC for operating a bogus online
 11   pharmacy selling sham "membership packages" to elderly consumers.3° The Ohio court
12    found Bruce Woods and his companies liable for more than $430,000 in restitution and
13    civil penalties, and permanently enjoined them from processing RCPO payments for
14    unlawful telemarketers.3'
15                  Patricia Woods is a manager and owner of Madera and a manager of B&P.32 She
16    has signatory authority over Madera and B&P bank accounts, and has signed applications
17    and provided her information to financial institutions to open checking accounts in the
18    names of the Corporate Defendants.33 Patricia Woods has signed checks on behalf of
19    Madera and routinely written checks against Madera bank accounts that were cashed for
20
21

22    26
           PX   Barker ¶ 54.
                1

23    27p)(     Barker ¶ 67. RCPOs created and deposited by Defendants included the following telephone
                1

      number: (888) 269-2303. This toll free number corresponds with MyPaydayLoan.com, an online payday
24    loan provider. The payday loan provider has an "F" rating with the Better Business Bureau. The
      operation appears to be run by Zarvad III Ltda. and Zarvad III S.A. MyPayDayloan.com has been cited by
25    at least three state regulators in California, Washington, and New Hampshire for violating state payday
      lending laws by operating without a license. id.
26    28
         PX 4 Declaration from Kimberly Mayo of University Federal Credit Union ("UFC") ¶f 10 and 13.
      29p)( 1 Barker ¶ 51. Account Closing Letter to Madera noting that the account under the dba Educare "has
27    been closed due to the return of numerous fraudulent items."
      30PX 1 Barker ¶ 17. FTC v. 9107-402 1 Quebec, Inc., et al., 08-cv- 1051 (N.D Ohio filed April 28, 2008).
28    31
         PX 1 Barker ¶ 19. Ohio v. Capital Payment Systems, LLC, et al., No. 08 CVH 007234 (Franklin Co. Ct.
      filed May 16, 2008, judgment entered Aug. 13, 2012).
      32
         PX 1 Barker ¶f 2,3.
      33PX 1 Barkerlf 13.
 1     the benefit of her and her husband.34 Like her husband, Patricia Woods was an officer of
 2     Banctech when it was sued by Ohio.35
 3             Victor Rodriguez ("Rodriguez") resides at 479A Tracey Lane, Hudson,
 4     Wisconsin.36    He is an officer and manager of Madera,37 and has used the email address
 5     vrodriguez@echeckprocessing.net to transact business on behalf of the scheme.
 6     Rodriguez has signatory authority over Madera and B&P bank accounts.38 In multiple
 7    instances, he has provided application paperwork to financial institutions that
 8    misrepresented the nature of Defendants' business and the reason for opening the
 9    account.39   He has signed business checking account applications at numerous financial
 10   institutions that either misstate or omit the fact that Defendants will use the accounts to
11    process RCPOs for third-party merchant-clients.40 Madera has filed assumed name
12    certificates in Wisconsin in furtherance of the scheme using Rodriguez's home address as
13    Madera's address.4' Between October 2017 and July 2018, Rodriguez opened business
14    checking accounts in the Corporate Defendants' names with at least the following
15    financial institutions in Wisconsin: Associated Bank, Citizens State Bank, Hiawatha
16    National Bank, MidWestOne Bank, and River Falls State             Bank.42

17             Rodriguez knows that several of Defendants' merchant-clients are engaged in or
18    likely to be engaged in telemarketing, and that many of defendants' merchant-clients,
19    including the telemarketers, are engaged in or likely to be engaged in fraud.            Like
20    Bruce Woods, Rodriguez has received returned checks, telephone calls, and notices from
21    banks and credit unions informing him that the institutions were closing Corporate
22    Defendants' accounts due to high returns, complaints, or illegitimate conduct.44 Like the
23
24
      34PX2Isaacslj7.
25       PX 1 Barker ¶ 20.
      36
         PX 1 Barker ¶ 14.
26    37PX I Barker 11 2.
      3PX 1 Barkers 15.
27    39PX 1 Barker 1115.
      40

28    41
         PX 1 Barker ¶ 41.
      42p)( I Barker ¶ 42.
      ' PX 3
              Declaration from Dawn M. Harwell of Citizens State Bank ("CSB") ¶11 12 and 14.
         PX 1 Barker ¶ 56 and PX 3 CSB ¶11 12 and 14.



                                                         7
  1    Woods, Rodriguez worked for Banctech when Ohio sued Bruce Woods and Banctech for
 2     illegal RCPO processing.
 3     III.     DEFENDANTS' BUSINESS PRACTICES
 4              A.       Defendants' Unlawful RCPO Processing Scheme
 5              As stated on their website, echeckprocessing.net (last visited on July           12, 2019),

 6     Defendants market their RCPO services to telemarketers and other merchants that
 7     financial institutions and the card networks consider high risk.46 Defendants file assumed
 8     name and trademark or tradename certificates for the Corporate Defendants in Texas and
 9     Wisconsin under the names and dbas of their merchant-clients.47 Using these
 10    certifications, Defendants apply for business checking accounts with financial
 11    institutions, misrepresenting the services they provide and failing to disclose that they
 12    will use the accounts to process consumer payments for third parties.48
13             After Defendants secure a business checking account, they begin depositing
14    printed or electronic copies of RCPOs drawn against consumers' bank accounts. The
15    RCPOs include the merchant-client's name/dba and phone number. The bank or credit
16    union enters the deposited RCPOs into the check clearing system, and the RCPOs are
17    presented to the consumers' financial institutions. Funds from consumers' bank accounts
18    are withdrawn and deposited into the Corporate Defendants' checking accounts.
19    Defendants transfer these funds to one of their operating accounts at Bank of America or
20    Chase, then distribute them to their merchant-clients.
21             Often, the RCPOs generated and deposited by Defendants are not honored by the
22    consumers' financial institutions, but "returned" for the reasons such as: "stop payment";
23    "forgery"; "closed account"; "unable to locate"; and "insufficient funds." In many
24    instances, high rates of returned payments, at times exceeding 20%, and other red flags,
25    such as the deposit of numerous unsigned RCPOs,5° have led financial institutions to
26
      45PX 1 Barkers 18.
27    46
         PX 1 Barker ¶ 64. Defendants website, echeckprocessing.net, caters to merchants "considered high risk
      by" banks and further states that "there are no chargebacks with" RCPOs.
28    47PX 1Barkerj5.
      48
         PX 1 Barker ¶11 45-55.
         PX 2 Isaacs ¶ 9.
      50PX 3 CSB ¶10; PX 4 UFC ¶11 6-9, PX I Barker ¶ 51.



                                                          ['I
  1    investigate the Corporate Defendants' accounts. Such investigations often result in
 2     closing of the accounts. 51
 3               For example, in June 2018, after several of Madera's deposited RCPOs were
 4     returned by consumers' banks, Citizens State Bank initiated an investigation, which
 5     revealed that: (1) Madera had filed eight different trademark names (dbas) in Wisconsin
 6     within six months; and (2) many consumers posted complaints online stating that
 7     companies using those dbas had fraudulently taken funds from their bank accounts.
 8     Citizens State Bank ultimately closed the     accounts.52

 9             Pioneer Bank SSB had a similar experience. In a July 12, 2018 Incident Report,
 10    bank staff noted: "At the time of opening Mr. Woods had stated that we were opening an
 11    account for a student loan document prep assistance service, and another smaller side
12     account for a savings club his company also ran..." After checks were returned, bank
13     staff ran searches for the merchants online. They found that the dbas "generally seem to
14    be regarded as a scam" by the Better Business Bureau and that "{t]here is a slight
15    information mismatch with the business owner's name."53 Like Citizens State Bank,
16    Pioneer Bank SSB closed the account.
17             Likewise, in September 2018, after multiple deposits into a B&P checking
18    account with University Federal Credit were returned, a credit union risk analyst was
19    troubled to learn that the returned items were not standard checks, but unsigned RCPOs
20    drawn against accounts from various states.55 In the risk analyst's 13 years of
21    experience, she had never observed so many unsigned RCPOs deposited into a single
                 56
22    account.        The risk analyst called the toll free number printed on one of the returned
23    RCPOs and spoke to a man who told her that she had reached a "credit card service" that
24    "lowers the interest rate on your credit card."57 When the risk analyst inquired about the
25    business's name, the man said "just a moment," and then came back on the line and told
26
      51PX3CSBIII4 PX4UFCII 12
27    52PX3CSBII 14
        PX 1 Barker ¶ 47.
28      Id.
      55PX4UFCIf6.
      56p)( 4 UFC ¶ 7.
      57px 4 UFC ¶ 8.
  1    her that if she was not a customer or client, then he could not release that information.58
 2     After the risk analyst reported her findings, the credit union put a hold on the deposited
 3     funds, refused to accept new deposits, and began the process of closing the account.59
 4              When financial institutions close their accounts, defendants open new accounts at
 5     different institutions.60 In the last three years, defendants have opened more than 60
 6     business checking accounts in the names of Madera and B&P at 25 different financial
 7     institutions.6'


 8                       B.      Defendants Unlawfully Process RCPOs for Telemarketers
 9             Since June 13, 2016, the TSR has expressly prohibited sellers and telemarketers
 10    from using RCPOs in any telemarketing sales. 16 C.F.R. 31 0.4(a)(9). The FTC added
 11    this prohibition to the TSR because, after an extensive notice and comment process, it
 12    found little record of legitimate telemarketing business using RCPOs.62 Nevertheless,
13     since June 13, 2016, defendants have processed at least $8.6 million in RCPO payments
14    for at least three telemarketing schemes: AFB Center, Impetus, and              Educare.63    As
15    detailed below, the first two are the subjects of past FTC actions; FTC filed an action
16    against Educare simultaneously with this filing.
17                       1.      AFB Center
18             In February 2018, the FTC sued AFB Center and its owner, Brandon Frere,
19    alleging that the student loan debt relief telemarketing operation had bilked more than
20    $28 million from thousands of consumers by falsely promising that consumers' monthly
21

22    58PX4UFCII9.
      59PX 4 UFC ¶ 10.
23    60p)( I Barker ¶ 43. On or about June    12, 2018, Citizens State Bank froze the funds in the Madera
       accounts, and ultimately closed them on June 20, 2018. Between June 20, 2018 and June 29, 2018,
24    Defendants opened new accounts for RCPO processing under dbas of Educare Center Services with at least
      four other banks in Texas and Wisconsin, including BancCorpSouth Bank, First United Bank and Trust
25    Company, Pioneer Bank, SSB, and Prosperity Bank. Id.
      61p)( I BarkerJ37.
26    62
         See 80 FR 77519 at 77539, "Specifically, comments representing the views of fmancial institutions
      including those serving as banks of first deposit ("BOFD5") for bank customers that purportedly deposit
27    remotely created checks and remotely created payment orders in legitimate telemarketing transactions
      failed to provide data or even anecdotal evidence about the number of bank customers that do so." Indeed,
28    one of the cases cited in the FTC's rulemaking was against a previous client of Bruce Woods and BancTech
      Processors, a bogus Canadian medical discount plan telemarketer. See FTC v. 9107-4021 Quebec, Inc., et
      al. Case No. l:08CV1051 (E.D. Ohio filed April 24, 2008). 78 FR 41199 at Note 93.
      63
         PX 2 Isaacs ¶ 12.



                                                         10
     1    payments would go towards paying off their student loans.64 On November 29, 2018, the
 2        court entered a preliminary injunction, which included a receiver over the AFB Center
 3        corporate defendants and an asset freeze against AFB Center and Frere.65 The Receiver's
 4        Staus report that explained why they had shut down AFB Center, noted that AFB Center's
 5        "businesses cannot operate legally and profitably going forward. Even at this late stage
 6        having been in litigation with the Federal Trade Commission ("FTC") since the summer
 7        of 2017         deceptive and illegal practices are ingrained in, and are central to, the profitable
 8        operation of the business."66 On December 5, 2018, the US Attorney for the Northern
 9        District of California charged Brandon Frere with wire fraud. US v. Frere, Case No.
 10       3:18-mj- 71724-SK (N.D.          Cal.).67   The FTC action is currently stayed for nine months.
 11                    Defendants had been providing RCPO services to AFB Center since Spring
 12       2016.68       Bruce Woods executed the processing agreement with AFB Center.69
13        Defendants opened RCPO accounts under the dba AFB Center with at least four banks:
14       Pioneer Bank, Associated Bank, Horizon Bank, First American Bank,7° transferring more
15       than $566,000 in net proceeds from RCPOs to AFB Center after June 13, 20l6.'
16                              2.    Impetus
17                    Impetus was another student debt relief telemarketing scheme. One of the
18       operators of the scheme was Tuan Duong, an FTC              recidivist.72   On November 13, 2018,
19       in response to the FTC action, the court issued an exparte TRO, providing for an asset
20       freeze, appointing a receiver, and authorizing access to defendants'           offices.73   On
21       November 29, 2018, the court granted the FTC's motion for a preliminary injunction with
22
23          PX 1 Barker 11 21.
         65
            PX 1 Barker ¶ 22. On December21, 2018, the receiver filed a status report that explained why they had
24       shut down AFB Center, noting that AFB Center's "businesses cannot operate legally and profitably going
                                          -
         forward. Even at this late stage having been in litigation with the Federal Trade Commission ("FTC")
25       since the summer of 2017 deceptive and illegal practices are ingrained in, and are central to, the
         profitable operation of the business."
26       66

         67p)(   1   Barker24.
27       68p     1   Barker ¶ 61.
         691d
28       70PX    1   Barker 11 38.
         7PX2Isaacs1J         13.
         12p)( 1 Barker ¶ 26.
           PX 1 Barker ¶27.



                                                              11
 1        the same remedies as the TRO.74 On May 29, 2019, the court entered a stipulated final
 2        order as to defendant Tuan Duong that includes the following findings: (1) Duong
 3        violated a previous order by promoting debt relief services through Impetus; and (2)
 4        through telemarketing, Impetus made material misrepresentations about debt relief to
 5        consumers.75

 6                  Defendants had provided RCPO processing services to Impetus since December
 7        2017.76    They opened accounts under the dbas of Impetus with at least seven banks,
 8        transferring more than $580,000 in net RCPO proceeds to Impetus after June 13, 2016.
 9                         3.      Educare
10                  Educare is a credit card interest rate reduction scheme that the FTC and the State
11        of Ohio allege unlawfully calls consumers, often using pre-recorded "robo-calls," and
12        misrepresents to consumers that Educare 's credit card interest rate reduction service can
13        significantly and permanently lower consumers' credit card interest rates. As noted
14        above, Plaintiffs are suing Educare concurrently in a related action in this District.
15    Educare's principals reside in Canada and it uses a telemarketer located in the Dominican
16    Republic.78       Defendants have been providing RCPO services to Educare since at least
17    January 2016.          Defendants have opened accounts under various dbas of Educare,
18    including Revit Educ Srvc, L.L. Vision, and Care Value Services, with at least 15 banks
19    and credit unions.8° Banks and credit unions have routinely closed accounts that
20    Defendants opened to process RCPOs for Educare, with at least four of the accounts
21   having return rates of 20% or more. 81 This rate of returned checks is extreme. Since
22   2015, NACHA, the trade association governing Automated ClearingHouse (ACH)
23   transactions, has required banks to report and investigate any merchant with a monthly
24
25
26   74PX 1 Barker ¶28.
     '1
        PX 1 Barker ¶ 29. The Impetus litigation is ongoing, with all of the corporate defendants in default.
27   76
        PX 2 Isaacs ¶ 14.
        PX 2 Isaacs ¶ 14.
28   78p)( I Barkerif 73.
        PX 2 Isaacs ¶ 15.
     80PX 1 Barker Ii 40.
     81PX2IsaacslJ9.



                                                          12
     1        return rate of .5 percent or more for returns categorized as unauthorized.82 Educare also
 2            has received an "F" rating from the Better Business Bureau with numerous            complaints.83

 3            Defendants transferred more than $7.5 million in net RCPO proceeds to Educare after
 4            June 13,2016.84
 5                               C.   Other Clients
 6                     In addition to procssing for telemarketers AFB Center, Impetus, and Educare,
 7        Defendants also provide RCPO services for an offshore payday loan scheme,
 8        MyPaydayLoan.com, and a buyers club scheme, Saving Galore, that were cited or sued
 9        by state regulators as described below.
 10                              1.   Zarvad HI dba MyPaydayLoan.com (MYPD)
 11                    Defendants have opened business checking accounts under the assumed name
 12       MYPD, and RCPOs created and deposited by Defendants in those accounts included the
13        following telephone number: (888) 2692303.85 This toll free number corresponds with
14        MyPaydayLoan.com, an online payday loan provider.86 MyPaydayLoan.com has an "F"
15        rating with the Better Business Bureau.87 The operation appears to be run by Zarvad III
16        Ltda. and Zarvad III S.A.88 In 2013 and 2014, Zarvad III Ltda. and Zarvad III S.A.,
17       doing business as MyPaydayLoan.com were cited by at least three state regulators for
18       violating state payday lending laws by operating in the state without being licensed or
19       registered to do business in the state.89 Zavard III has a Costa Rican address but is
20       registered in Panama. Defendants have sent more than $2 million to Panama to a
21       company called Westwell Holdings,          Inc.90   Defendants' MYPD account at Security
22       Service FCU, which was open from May 2017 through April 2018, had a return rate of
23       16.9%.'
24
         82
            PX 1 Barker ¶ 62. https://www.nacha.org/news/nachas-rule-address-excessive-transaction-return-levels-
25       goes-effect
         83
            PX 1 Barker ¶ 66.
26       84PX2Isaacsj 15.
         85
            PX 1 Barker ¶ 67.
27       861d.
            PX   1   Barker 11 68.
28       88
            PX   I Barker ¶ 69.
         89
            PX   Barker ¶ 70.
                 1

         90PX2Isaacslj 10.
         91
            PX 2 Isaacs ¶ 10.



                                                             13
  1                         2.    Wishbone Marketing, LLC dba Savings Galore
 2              Defendants have opened multiple accounts under the assumed name Savings
 3     Galore, many of which have been closed by the banks or credit unions.92 Wishbone
 4     Marketing, LLC dba Savings         Galore,93    runs a purported buyers club. In December 2015,
 5     Wishbone Marketing executed a settlement with the State of Iowa agreeing to halt its
 6     unlawful enrollment of Iowa consumers into a costly buyers club membership without
 7     displaying required notices and disclosures and to refund Iowa consumers.94 Savings
 8     Galore has an "F" rating with the Better Business Bureau.95 Defendants have sent more
 9     than $2 million to Wishbone Marketing96 and Defendants' Savings Galore account at
 10    Security Service FCU, which was open from March 2017 through April 2018, and had a
 11    return rate of 12.41%.
 12                      3.      VOIP Consumer Services, Inc.
13             Defendants have opened multiple RCPO processing accounts under the assumed
14    name VOIP Consumer Services. One consumer who had funds withdrawn from her
15    account by Defendants on behalf of VOIP Consumer Services, even though she had never
16    done business with VOIP Consumer Services, noted that (1) VOIP Consumer Services
17    gave her the runaround when she called to inquire about the unexpected withdrawal, and
18    (2) the address printed on the RCPO under her name was at least 12 years out of date.98
19             D.       Consumer Harm
20             Since 2016, Defendants' clandestine payment processing operation has processed
21    more than $18 million in consumer payments on behalf of merchant-clients, of which,
22    approximately $13 million was on behalf of AFB Center, Impetus, and Educare.99
23

24
25

26    92p)( 1 Barker ¶ 71.
        PX 2 Issacs ¶ 11.
27    94PXlBarkerlJ72.
        PX 1 Barker ¶ 71
28
      96PX2Isaacslf 11.
      97PX 2 Issacs ¶ 11.
      98p)( 5 Declaration from Christina Turner.
                                                 ¶114-7.
      99PX2Isaacslf 16.



                                                           14
  1     IV.       ARGUMENT
 2                A.            The FTC Act Authorizes This Court to Grant the Requested Relief
 3                Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), gives the Court authority to
 4      issue an injunction against violations of any provisions of law enforced by the FTC and
 5     "any ancillary relief necessary to accomplish complete justice." FTC v. Commerce
 6     Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016) (quoting FTC v. Pantron ICorp., 33 F.3d
 7      1088, 1102 (9thCir. 1994);FTC v. HN. Singer, Inc., 668 F.2d 1107, 1111-13(9thCir.
 8      1982)); see also, United States V Thermo Prods. Co., 1986 U.S. Dist. LEXIS 30437
 9     (W.D. Tex. Jan. 15, 1986) ("Section 13(b) of the FTC Act, 15 U.S.C. §53(b), authorizes
 10    the Court to issue permanent injunctions against defendants' violating the FTC Act, as
 11    well as ancillary equitable relief."). This ancillary relief can include, among other
 12    remedies, an exparte TRO, a preliminary injunction, an asset freeze, and the appointment
13     of a receiver. See, e.g., FTC v. Assail, Inc., 410 F.3d 256, 263 (5th Cir. 2005) (affirming
14     the granting and enforcement of a TRO with an asset freeze and a receiver); FTC v.
15     Southwest Sunsites, Inc., 665 F.2d 711, 718 (5th Cir. 1982) (affirming that in Section
16     13(b) cases, the district courts may use "the full range               of equitable remedies traditionally
17     available."); FTC          v.   Affordable Media, LLC, 179 F.3d 1228, 1232 & n.2 (9th Cir. 1999)
18    (TRO and preliminary injunction including asset freeze); FTC v. Am. Nat'! Cellular, Inc.,
19    810 F.2d 1511, 1512 (9th Cir. 1987) (TRO and preliminary injunction including asset
20    freeze and appointment of a receiver). On numerous occasions, district courts in the Fifth
21    Circuit have granted injunctive relief similar to that requested here.'°°
22               In determining whether to grant a preliminary injunction under Section 13(b) of
23    the FTC Act, "a district court must (1) determine the likelihood that the FTC will
24    ultimately succeed on the merits and (2) balance the equities." FTC v. Univ. Health, Inc.,
25    938 F.2d 1206, 1217 (11th Cir. 1991).b01 "Unlike private litigants, the FTC need not
26    demonstrate irreparable injury in order to obtain injunctive relief." FTC v. JAB Mktg
27
28
            See supra N.   4.
      101
            Accord FTC v. Affordable Media,      179 F.3d 1228, 1233 (9th   Cir. 1999);   World Travel Vacation Brokers,
      861 F.2d   at 1029.




                                                               15
  1    Assocs LP, 746 F.3d. 1228, 1232 (11th Cir. 2014).b02 Finally, in balancing the equities,
 2     "although private equities. may be considered, public equities receive far greater weight."
 3     FTC v. World Travel Vacation Brokers, Inc., 861 F.2d 1020, 1030-3 1 (7th Cir. 1988)
 4     (quoting FTC v. Warner Commc 'ns, 742 F.2d 1156, 1165 (9th Cir. 1984)). 103
 5              B.       A Temporary Restraining Order is Appropriate and Necessary
 6              The evidence shows that the FTC is likely to succeed on its claims that
 7     Defendants have violated the FTC Act and the TSR, and the equities weigh heavily in
 8     favor of the requested preliminary relief.
 9                       1.      The FTC is Likely to Prevail on Count I (FTC Act, Unfairness)
 10             Count I of the Complaint challenges as unfair Defendants' conduct of(1)
 11   providing financial institutions with false or misleading information to obtain and
12    maintain checking accounts, which Defendants used to process consumer payments for
13    third-party merchants engaged in fraudulent or deceptive marketing practices; and/or (2)
14    processing consumer payments for third-party merchants that were engaged in, or are
15    likely to engage in, fraudulent or deceptive marketing practices.
16              Under Section 5 of the FTC Act, an unfair practice or act is "one that [(1)] causes
17    or is likely to cause substantial injury to consumers which is [(2)] not reasonably
18    avoidable by consumers themselves and [(3)] not outweighed by countervailing benefits
19    to consumers or to competition." 15 U.S.C.S.             §   45(n). "[C]onsumers are injured for
20    purposes of the Act not solely through the machinations of those with ill intentions, but
21    also through the actions of those whose practices facilitate, or contribute to, ill
22    intentioned schemes if the injury was a predictable consequence of those actions." FTC
23    v.   Neovi, Inc., 604 F.3d 1150, 1156(9th Cir. 2010).
24              Defendants' conduct of misleading banks and credit unions in order to operate as
25    a clandestine RCPO processor for illegitimate schemes, including telemarketers, has
26
27
      102
          AccordAffordable Media, 179 F.3d at 1233 (noting that Section 13(b) "places a lighter burden on the
28    Commission than that imposed on private litigants by the traditional equity standard; the Commission need
      not show irreparable harm") (quotation omitted).
      103
          Cf FTC v. Food Town Stores, Inc., 539 F.2d 1339, 1343 (4th Cir. 1976) (private injuries "are not proper
      considerations for granting or withholding injunctive relief under Section 13(b)").



                                                          16
     1     caused consumers injury of more than $18             million.104   Consumers could not have
 2         reasonably avoided the injury. Defendants' merchant-clients elicited the payments from
 3         consumers through fraud or deception, and consumers had no knowledge of Defendants'
 4         dealings with the financial institutions or their involvement in debiting the consumers'
 5         accounts. See Am. Fin. Servs. Ass 'n v. FTC, 767 F.2d 957, 976 (D.C. Cir. 1985) (injury is
 6        not reasonably avoidable when consumers have no free and infonned choice). Finally,
 7        the consumer injury is not outweighed by countervailing benefits to consumers or
 8        competition. Deceiving financial institutions, providing a prohibited form of payment
 9        acceptance to telemarketers, and enabling consumer fraud, generate no such benefits.
 10                              2.         Plaintiffs are Likely to Prevail on Count II (Assisting and
 11                                         Facilitating Telemarketers in Violation of the TSR)
 12                    Count II alleges that the Defendants assisted and facilitated unlawful
 13       telemarketing schemes               including AFB Center, Impetus, and Educare      by (1)
14        processing consumer payments and (2) using RCPOs as payment for goods or services
15        offered or sold through telemarketing in violation of 16 C.F.R. § 310.3(b). It is a
16        violation of the TSR for a person to "provide substantial assistance or support to any
17        seller or telemarketer when that person knows or consciously avoids knowing that the
18        seller or telemarketer is engaged in any act or practice that violates        §   310.3(a), (c) or (d),
19       or     §   310.4." 16 C.F.R. § 310.3(b).
20                                      a.        Substantial Assistance
21                     The provision of payment processing services constitutes "substantial assistance"
22       under the TSR. FTC            v.   HESMerch. Servs., Civ. No. 6:12-cv-1618 (M.D. Fla. Nov. 18,
23       2014)        aff'd on   other grounds, FTC v. Universal Mgmt., LLC, 877 F.3d 1234 (11th Cir.
24       2017).
25                                      b.        Knowledge or Conscious Avoidance
26                     Copious evidence demonstrates that Defendants have known, or consciously
27       avoided knowing, that: (1) merchant-clients                including AFB Center, Impetus, and
28       Educare          were telemarketers, (2) the RCPOs Defendants processed for such merchants

         104
               PX 2   Isaacs ¶ 16.




                                                               17
 1    were related to telemarketing transactions, and/or (3) the telemarketers were engaged in
 2    fraud or deception.
 3                   Evidence of knowledge flows from Defendants' own marketing. Their website
 4    includes an "Echeck Processing Merchant Application." The application includes check
 5    boxes for "Inbound Call Center" and "Outbound Call Center" in a field called "Type of
 6    Business."05                In another section, the application seeks information about the business,
 7    including the phone number for inbound call centers and sales or verification scripts for
 8    products sold telephonically.'06 Even apart from actively soliciting merchants engaged in
 9    outbound and inbound telemarketing, a simple internet search by Defendants would have
10    confirmed that AFB Center, Impetus, and Educare were telemarketers, and that numerous
11    consumers had filed complaints against these companies.107 For example, online Better
12    Business Bureau reports show that Educare was a telemarketer with more than 100
13    complaints.'08               Moreover, as detailed by the Senior Fraud Mitigation Specialist for Asset
14    Protection at University Federal Credit Union, the nature of the telemarketers' businesses
15    could easily be ascertained by simply calling the telephone number Defendants printed on
16   the RCPOs they created for these merchants.
17                  Furthermore, Defendants received numerous "returned check" reports from
18   financial institutions noting that RCPOs generated were returned for reasons such as
19   "stop payment" and "forgery." Indeed, bank records indicate that, during the relevant
20   period, Defendants processed RCPOs for no more than eight to twelve merchants at a
21   time.'°9         With such a limited universe, Defendants could readily have determined their
22   clients' business. Finally, that Defendants have taken to lying and misleading numerous
23   financial institutions in order to obtain processing accounts for their clients indicates
24   strongly that they knew or consciously avoided knowing that their clients were engaged
25   in unlawful activity.
26
27
     105
           PX   1   Barker ¶ 65.
28   1061d.
     '°7PX4CSB           10.
     108
         PX 1       Barker ¶ 66.
     109
         PX 2       Issacs   ¶   17.




                                                               18
 1                   3.      Defendants Have Violated the Ohio CSPA
 2           Ohio's CSPA, R.C. 1345.01 et seq., generally prohibits "suppliers" from engaging
 3   in unfair or deceptive acts or practices in connection with "consumer
 4   transactions." Defendants are "suppliers" as defined by R.C. 1345.0 1(C). The language
 5   of the CSPA tracks the language of the FTC Act, prohibiting unfair practices. Defendants
 6   RCPO payment processing operation violates the CSPA for the same reasons that it is
 7   unlawful under the FTC Act. Additionally, CSPA, R.C. 1345.02, prohibits processing
 8   debits, including through RCPOs, to Ohio consumers' bank accounts on behalf of
 9   telephone solicitors who are not properly registered with the Ohio Attorney General's
10   Office and bonded as required pursuant to the Ohio Telephone Solicitations Sales Act,
11   R.C. 47 19.02(A) and 4719.04(A). Defendants' client Educare is not registered or bonded
12   with the Ohio Attorney General's Office.
13                  4.      The Corporate Defendants Are Subject to Joint and Several
14                          Liability as a Common Enterprise
15           Where, as here, two or more corporations act as a single enterprise in furtherance
16   of a fraudulent scheme, courts have disregarded their corporate identities and treated
17   them as a common enterprise, holding each jointly and severally liable for the unlawful
18   acts and practices of the other. FTC v. Grant Connect LLC, 827 F. Supp. 2d 1199, 1216
19   (D. Nev. 2011) (citing FTC v. Nat'l Urological Group, Inc., 645 F. Supp. 2d 1167, 1182
20   (N.D. Ga. 2008)), affd in part, rev'd in part on other grounds, 763 F.3d 1094 (9th Cir.
21   2014); see also, Zale Corp. & Corrigan-Republic v. FTC, 473 F.2d 1317, 1320 (5th Cir.
22   1973) (The Court held that the "intergrated operation interlocking directorate and unified
23   advertising strongly militate for finding the Enterprise to be the appropriate subject for
24   the Commission's order and for application of the exceptions to recognition of separate
25   corporate entities where to do so frustrates a statutory policy."). When determining
26   whether a common enterprise exists, "the pattern and frame-work of the whole enterprise
27   must be taken into consideration." Delaware Watch Co.      V.   FTC, 332 F.2d 745, 746-47
28   (2d Cir. 1964) (affirming an order holding a company jointly and severally liable because
     it was part of a "maze of interrelated companies"). In determining whether several




                                                  19
 1   business entities are operating as a common enterprise, courts look to whether the
 2    companies "(1) maintain officers and employees in common, (2) operate under common
 3   control, (3) share offices, (4) commingle funds, and (5) share advertising and marketing."
 4   FTC v. E.MA. Nationwide, Inc., 767 F.3d 611, 637 (6th Cir. 2014). "[Elntities constitute
 5   a common enterprise when they exhibit either vertical or horizontal commonality-
 6   qualities that may be demonstrated by a showing of strongly interdependent economic
 7   interests or the pooling of assets and revenues." FTC v. Network Services Depot, Inc.,
 8   617 F.3d 1127, 1143 (9th Cir. 2010). As shown in Section II.A, above, Madera and B&P

 9   have operated as a common enterprise by sharing control, ownership, employees,
10   websites, and clients; intermingling funds; and executing the RCPO scheme at issue.
11   Thus, each corporations is liable for the total injury caused by the scheme.
12                     5.      The Individual Defendants Are Personally Liable
13             An individual defendant is personally liable for injunctive relief if she directly
14   participated in the unlawful acts or had some control over the acts. FTC v. Pubi 'g
15   Clearing House, Inc. 104 F.3d 1168, 1170-71(9th Cir. 1997); FTC v. Network Servs.
16   Depot, Inc., 617 F.3d at 1138. "Authority to control the company can be evidenced by

17   active involvement in business affairs and the making of corporate policy, including
18   assuming the duties of a corporate officer." FTC v. Amy Travel Serv., Inc., 875 F.2d 564,
19   573 (7th Cir. 1989). Further, "[am individual's status as a corporate officer gives rise to a

20   presumption of ability to control a small, closely-held corporation." FTC v. Transnet
21   Wireless Corp., 506 F. Supp. 2d 1247, 1270 (S.D. Fla. 2007) (quoting FTC         v.   Windward
22   Mktg., Inc., CIV. A. 1:96-CV-615F, 1997 WL 33642380, at *13 (N.D. Ga. Sept. 30,

23   1997)).

24             The standard for determining whether an individual is also subject to monetary
25   relief for the unlawful acts of the corporation is whether the individual possessed actual
26   or constructive knowledge of the acts. Publ'g Clearing House, 104 F.3d at 1171; Amy
27   Travel, 875 F.2d at 573.     Constructive knowledge can be shown by demonstrating that
28   the individual was recklessly indifferent to the truth, or had an awareness of a high
     probability of fraud coupled with an intentional avoidance of the truth. Pubi 'g Clearing




                                                    20
 1   House, 104 F.3d at 1171. The FTC is not required to show that the individual intended to
 2    defraud consumers to establish individual liability. Id.
 3           As shown in Section II.B, above, the Individual Defendants are the officers and
 4   owners of the closely held Corporate Defendants through which they execute the scheme
 5   at issue. The Individual Defendants control, participate in, and have knowledge of the

 6   unlawful acts. They are, therefore, personally liable, jointly and severally, for the total
 7   injury caused by their scheme.
 8                   5.      The Equities Tip Decidedly in the Public's Favor
 9           In balancing the equities, "public equities must receive far greater weight." FTC v.
10   World Travel Vacation Brokers, Inc., 861 F.2d 1020, 1028-1029 (7th Cir. 1988), see also

11   FTC v. Weyerhaeuser Co., 665 F.2d 1072, 1083 (D.C. 1981) ("When the Commission
12   demonstrates a likelihood of ultimate success, a countershowing of private equities along
13   would not suffice to justify denial of a preliminary injunction."). The equities test "works
14   on a sliding scale so that the greater the plaintiff's success on the merits, the less harm
15   she must show in relation to the harm defendant will suffer if the preliminary injunction
16   is granted." FTC v. Lfewatch Inc., 15-cv-5781, 2016 U.S. Dist. LEXIS 45057, at *54..55
17   (N.D. Ill. Mar. 31, 2016) (quoting Kinney ex rel. NLRB v.   Int'l Union of Operating
18   Eng'rs, Local 150, 994 F.2d 1271, 1277 (7th Cir. 1993)). "[W}hen a district court
19   balances the hardships of the public interest against a private interest, the public interest
20   should receive greater weight." FTC v. USA Fin., LLC, 415 Fed. Appx. 970, 974-75
21   (11th Cir. 2011). The public interest in this case is compellinghalting unlawful and
22   injurious conduct and preserving assets that may be used for restitution to victims.
23   Defendants, by contrast, have no legitimate interest in continuing their unlawful scheme.
24   See FTC v. World Wide Factors, Ltd., 882 F.2d 344, 347 (9th Cir. 1989) ("no oppressive
25   hardship to defendants in requiring them to comply with the FTC Act, refrain from
26   fraudulent representation or preserve their assets from dissipation or concealment")
27   (quotation omitted). As the evidence filed herewith demonstrates, Plaintiffs are likely to
28   succeed on the merits, and the equities tip decidedly in the public's favor. Thus, a TRO is
     warranted.




                                                  21
 1            C.       The Proposed Ex Parte TRO Is Appropriate
 2            Plaintiffs have filed this action to stop Defendants' unlawful acts and practices
 3    and to obtain restitution for Defendants' victims. If Defendants receive advance warning
 4    of this filing, there is a substantial risk that they will dissipate assets or destroy evidence,
 5   which will frustrate the Court's ability to grant the final relief sought. As set forth in
 6    Section II.B, the Individuals Defendants are recidivists who engaged in virtually identical
 7   unlawful conduct in the past. To continue and further their scheme, Defendants routinely
 8   submit false or misleading information to financial institutions, and they provide
 9   unlawful telemarketing schemes with a payment method that the law expressly prohibits.
10   In sum, Defendants have continuously demonstrated utter disregard to the law.
11           To preserve the possibility   of effective final relief, including victim restitution, the
12   proposed exparte TRO would: (1) freeze Defendants' assets; (2) appoint a temporary
13   receiver over the Corporate Defendants; (3) grant the temporary receiver immediate
14   access to Defendants' place of business and records; (4) provide the temporary receiver
15   and Plaintiffs with expeditied discovery related to Defendants' assets and business
16   records; and (5) provide for an accounting of Defendants' assets.
17           The Fifth Circuit has upheld the authority of district courts to order an asset freeze
18   to preserve the possibility of consumer redress. See, Assail, 410 F.3d at 263 (ex parte
19   TRO and preliminary injunction including asset freeze). And district courts in Texas
20   have frozen the assets of defendants in numerous enforcement actions.110 As Plaintiffs
21   are likely to succeed in showing that the Individual Defendants are personally liable for
22   restitution, the asset freeze should extend to their assets as well. See CFTC v. Muller, 570
23   F.2d 1296, 1301(5th Cir. 1978). ("Temporary freeze of defendant's assets was reasonably
24   necessary to assure that the court's jurisdiction would not be defeated by the defendant's
25   disposition of assets.").
26           Appointing a temporary receiver is critical. Where Corporate Defendants and
27   their managers and officers have been engaged in deception and unlawful acts, "it is
28   likely that in the absence of the appointment of a receiver to maintain the status quo, the


           supra, note 4.




                                                    22
 1    corporate assets will be subject to diversion and waste" to the detriment of consumers
 2    victimized by the fraud. SEC v.   First Fin.   Group, 645 F.2d 429, 438 (5th Cir. 1981);   see

 3    also FTCv. US. Oil& Gas Corp., 748 F.2d 1431, 1432 (11th Cir. 1984) (affinning
 4    preliminary injunction that imposed an asset freeze and appointed a receiver); FTC v.
 5    USA Beverages,   Inc.,   No. 05-CV-61682, 2005 WL 5654219, at *8 (S.D. Fla. Dec. 6,

 6    2005) ("Appointing a receiver for [the corporate defendant] is essential to ensure that [it]
 7    complies with the [court's order], and to prevent the destruction of evidence and the
 8    concealment or dissipation of assets."). The receiver will help ensure that the Corporate
 9   Defendants do not dissipate their ill-gotten gains. The receiver will identify, secure and
10   control the use of the Corporate Defendants' assets, as well as marshal and preserve their
11   records. The receiver may also assist in determining the extent of the fraud and in
12   identifying victims.
13                   D.        Allowing the Temporary Receiver Access to the Woods'
14                             Residence, Which is Defendants' Main Place of Business
15           The Corporate Defendants' main business premise is also the Woods' El Paso
16   home. Given the fraudulent nature of the scheme at issue, it is crucial for the temporary
17   receiver to have immediate access to the property for the limited purpose of securing and
18   taking possession of the Corporate Defendants' business records. As noted in the
19   accompanying Certification of Plaintiff's Counsel in Support of Ex Parte Motion for
20   Temporary Restraining Order Pursuant to Federal Rule of Civil Procedure 65(b), in
21   numerous instances, upon learning of an FTC action, defendants have destroyed
22   evidence, disabled electronic storage devices containing crucial business records, and
23   deleted business records stored on computers and remotely on servers. Providing the
24   receiver with the authority to immediately take possession of all records of the Corporate
25   Defendants will help insure that these vital records are not lost.
26          Furthermore, in order to fully unravel the tangle of RCPO payment processing
27   accounts and client-merchants involved in this matter and to locate assets related to
28   Defendants' unlawful operation, Plaintiffs respectfully request that this Court permit the
     receiver and Plaintiffs expedited discovery of Defendants and order financial reporting by




                                                     23
 1   Defendants. District courts are authorized to fashion discovery to meet the needs of
 2   particular cases.   See,   Fed. R. Civ. P. 1, 26(d) and 34(b). Any hardship on Defendants
 3   caused by the relief sought would be temporary and is greatly outweighed by the public's
 4   interest in preserving evidence and assets obtained through Defendants' unlawful
 5   practices.
 6   CONCLUSION
 7           For the foregoing reasons, Plaintiffs respectfully requests that the Court grant this
 8   Motion, issue the proposed TRO, and require Defendants to show cause why a
 9   preliminary injunction should not issue against them.
10
                                                      Respectfully submitted,
11
                                                      ALDEN F. ABBOTT
12                                                    General Counsel
13   Dated: July 18, 2019
                                                         Is/i Ronald Brooke,    Jr.
14                                                    J. Ronald Brooke, Jr.
                                                      Russell Deitch
15                                                    Federal Trade Commission
                                                      600 Pennsylvania Ave., N.W., CC-8528
16                                                    Washington, DC 20580
                                                      (202) 3 6-3197 (fax)
17                                                    rdeitchftc.gov
                                                      jbrooke'?ftc.gov
18                                                    Attorneys for Plaintiff
                                                      FEDERAL TRADE COMMISSION
19

20
21
                                                     Jeffrey Loeser (Ohio Bar #82144)
22                                                   Erin Leahy (Ohio Bar #695 09)
                                                     Assistant Attorneys General
23
                                                     Consumer Protection Section
24                                                   30 E. Broad Street, 14th Floor
                                                     Columbus, Ohio 43215
25                                                   (614) 466-8831
26                                                   jeff.loeserOhioAttorneyGeneral.gov
                                                     erin.leahvOhioAUomevGeneral.ov
27                                                   (Pending)
28
                                                      Attorneys for Plaintiff
                                                      STATE OF OHIO




                                                    24
